Mr. Justice Robb
delivered the opinion of the Court:
In McIlhenny v. New Iberia Extract of Tobasco Pepper Co. 30 App. D. C. 337, it was ruled that a petition for the cancelation oí a trademark must contain a statement of facts sufficiently full to show that the petitioner' has been injured by the registration of the mark he seeks to have canceled, that is, that he has sustained an injury of a legal character. In Battle Greek Sanitarium Co. v. Fuller, 30 App. D. C. 411, an opposition to the registration of a mark under the ten-year clause, the court pointed out that it is not sufficient for„an opponent to say he believes he would be damaged by the proposed registration, but that “he must allege some fact showing an interest in the subject-matter, from which damage might be inferred.” In that case the opposer had alleged use of a mark in its advertising matter. The court said: “To constitute a trademark use, the mark must be attached or applied to the goods. Columbia Mill Co. v. Alcorn, 150 U. S. 460, 464, 37 L. ed. 1144, 1146, 14 Sup. Ct. Rep. 151. Property in it can only be acquired, by the actual application of it to goods of a certain class, so that it serves to indicate the origin of the goods; that is to say, identify them with the particular manufacturer or- trader, and to dis*215tinguish them from similar goods.” In Underwood Typewriter Co. v. A. B. Dick Co. 36 App. D. C. 175, an opposition to the registration of a trademark, on the ground that it had become public property by reason of the expiration of the patent upon the machine to which the trademark was attached, it was ruled that the notice of opposition was fatally defective. The court said: “The sole ground of opposition therefore is that the trademark of the proponent has become public property by reason of the expiration of the patent upon the machine. If the opponent has the right to oppose the registration, any other person could be recognized to make the same opposition in the public interest, which, so far as the pleading is concerned, is all that is involved.”
Of course, where an article is known by a certain name and the registration of that name is sought under the ten-year clause, an opposition based upon the manufacture and sale of said article is sufficient. Thus, in Natural Food Co. v. Williams, 30 App. D. C. 348, the opposition to the registration of the words, “Shredded Whole Wheat,” as a trademark, was sustained because it appeared that the opposer, during the ten-year period, had produced that article of food and sold it under the name by which it vTas known to the public. While in that case the opposer’s use of the mark was not a trademark use, it was a use inconsistent with the proposed registration, and one of which it could not be deprived by tlie applicant. The words, “Shredded Whole Wheat,” represented a thing which others had a right to produce and sell, and hence the applicant was not entitled to their exclusive use. See also H. W. Johns-Man-ville Co. v. American Steam Packing Co. 33 App. D. C. 224.
In the present case the applicant and opposer are both manufacturers of shirts and collars. The applicant has attached the word “Troy” to its goods as a trademark, and claims the right to registration under the ten-year clause. It is no objection to the registration of the mark under this statute that it is geographical and descriptive. Re Cahn, 27 App. D. C. 173; Battle Creek Sanitarium Co. v. Fuller, 30 App. D. C. 411. The opposer has not used this mark on its shirts and collars. Indeed, *216it has not used it as a trademark at all. It has merely informed the public that its place of manufacture is at Troy, New York. Obviously, this use of the word “Troy” does not distinguish its product from that of the many other shirt and collar manufacturers of the same city. Nor was it intended that it should. Its use of the word was a mere incident to its location, and not to identify its product. Every other Troy manufacturer of other articles or commodities probably used the word in exactly the same way, and its registration to the applicant would in no way interfere with or curtail that use. It necessarily follows from what we have said that the averments in the opposer’s notice of opposition fail to show such an interest in this mark as entitles it to be heard. The averments as to use by third parties are of no avail. The statute limits the right to be heard to those having an interest in the subject-matter. The interests of the public are under the protection of the Commissioner of Patents.
The notice of opposition should have been dismissed. Decision reversed. • Reversed.
On April 13, 1914, a motion for a rehearing was denied.
Mr. Justice Anderson, of the supreme'court of the District of Columbia, sat with the court in the hearing and determination of this appeal, in the absence of Mr. Chief Justice Shepard.